MEMORANDUM **
Jewell Smith, a former Nevada state prisoner, appeals pro se the district court’s order denying Smith’s motion to reconsider the court’s order dismissing Smith’s second amended complaint and granting leave to file a third amended complaint as to certain claims. We lack jurisdiction to review the district court’s order because it was not final. See WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc) (district court order *857dismissing claims with leave to amend is not a final appealable order).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.